Citation Nr: 1229629	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  11-24 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1950 to December 1957.  He is the recipient of the Combat Infantryman Badge, the Distinguished Unit Emblem, the Army Occupation Medal (Germany), and the Korean Service Medal with two bronze service stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The Veteran filed his original claim of entitlement to service connection for PTSD in April 2010.  An August 2010 rating decision granted this claim and assigned a 10 percent disability rating, effective April 15, 2010, the date of the Veteran's claim.  In September 2010, the Veteran submitted a notice of disagreement (NOD) with the assignment disability rating.  In November 2011, a second rating decision was issued, which continued the previously assigned 10 percent disability rating.  The Veteran again submitted a NOD in January 2011, and timely perfected his appeal in September 2011.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting in Fort Harrison, Montana.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disorder, to include PTSD.

The Veteran has repeatedly noted that he is in receipt of Social Security Administration disability benefits throughout the course of his appeal.  Most recently, during his June 2012 Travel Board hearing, he again noted that he was in receipt of SSA benefits.  See Travel Board Hearing Transcript, June 28, 2012, p. 3.  Given the likelihood that records held by SSA might include those pertinent to the disability at issue in this appeal, the Board finds that a remand for such records is warranted.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  If the Veteran provides evidence or information that he received SSA disability benefits for conditions other than for a psychiatric disorder, the AMC/RO should not develop for such records.  Rather, that information/evidence should be associated with the claims file.  Thereafter, the claims file should be submitted back to the Board for adjudication.

3.  Following the receipt of any additional information/evidence readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



